DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on March 02, 2021.  In virtue of this amendment:
Claims 3 and 8 are cancelled; and thus,
Claims 1-2 and 4-7 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A power supply apparatus comprising … “wherein the reference voltage generating circuit includes a voltage holder which holds the first reference voltage; a pull up circuit which includes a first current source and a first switch connected in series between a power supply voltage terminal and a voltage terminal of the voltage holder, and a first voltage comparator which compares a potential of an output point on a low potential side of the voltage converting circuit in the current path and a predetermined second reference voltage, the first switch being controlled according to a comparison result of the first voltage comparator to pull up the first reference voltage; and a pull down circuit which includes a second current source and a second switch connected in series between the voltage terminal of the voltage holder and a reference potential point, and a second voltage comparator which compares an output voltage of the differential circuit with a predetermined third reference voltage, the second switch being controlled according to a comparison result of the second voltage comparator to pull down the first reference voltage”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 4-5 are allowed as being dependent on claim 1).
A ripple suppressing method … comprising … “wherein a potential on a lower potential side between the pair of output terminals is monitored so that, when the potential on the lower potential side is higher than a predetermined potential, a voltage value of the first reference voltage is adjusted in a direction to be increased, and wherein a term in which the voltage of the driving signal is high is monitored so that, when the term in which the voltage of the driving signal is high is longer than a predetermined duration, the voltage value of the first reference voltage is adjusted in a direction to be decreased”, in combination with the remaining claimed limitations as claimed in independent claim 7.
Reason for indicating the allowable subject matter of claim 6 was provided in the previous office action mailed on December 02, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Heuken et al. – US 2014/0218978
Prior art Naruo et al. – US 2013/0099694
Prior art Ruan et al. – US 2011/0254462
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 12, 2021